 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   CRISTOBAL GARCIA,                                  CASE NO. 1:18-cv-01261-DAD-JLT
12                         Plaintiff,                   ORDER CLOSING THE ACTION AS
                                                        TO DEFENDANT SCHLUMBERGER
13          v.
                                                        TECHNOLOGY CORPORATION
14   SCHLUMBERGER LIFT SOLUTIONS LLC,                   ONLY

15                         Defendants.

16

17          The parties have stipulated to dismiss the action as to Schlumberger Technology
18   Corporation without prejudice, with each side to bear their own fees and costs. (Doc. 16) The
19   stipulation relies upon Fed.R.Civ.P. 41. Accordingly, the Clerk of Court is DIRECTED to close
20   this action as to Schlumberger Technology Corporation only.

21

22   IT IS SO ORDERED.

23      Dated:    February 5, 2019                           /s/ Jennifer L. Thurston
24                                                    UNITED STATES MAGISTRATE JUDGE

25

26
27

28
